— Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, *441J.), rendered August 7, 1986, convicting him of attempted murder in the second degree, robbery in the first degree (three counts), attempted robbery in the first degree, burglary in the first degree and grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review since the defendant did not move to withdraw his plea at any time prior to sentencing (see, People v Pellegrino, 60 NY2d 636). In any event, the record clearly indicates that the defendant knowingly and voluntarily entered his guilty plea after a full factual allocution was conducted (People v Harris, 61 NY2d 9). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.